Citation Nr: 0944796	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1964, and from May 1964 to April 1973.

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the Veteran's claim for 
service connection for PTSD.

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection 
for PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet.App. 1, 5 (2009).  Accordingly, the Board has rephrased 
the issue above to comply with the Court's holding.  

In August 2008, the Board rendered a decision on the 
veteran's claim.  In August 2009 the Court vacated the 
Board's decision and remanded the case.  


FINDINGS OF FACT

1.  The Veteran has current medical diagnoses of PTSD and 
depression, which are linked to stressors experienced during 
active service.  

2.  There is credible supporting evidence that the claimed 
in-service stressors occurred.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was 
incurred in active military service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records, service personnel records VA medical 
treatment records, and the Veteran's testimony and 
statements.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim for service connection 
for a psychiatric disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, a veteran is competent to testify as to 
a condition within his knowledge and personal observation. 
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor  is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The Veteran asserts that he has PTSD as a result of his 
service.

The Veteran's service medical records show that in June 1972, 
the Veteran was treated at Brooke General Hospital, Fort Sam 
Houston, Texas, after he attempted to commit suicide by 
taking medications while awaiting a medical discharge for a 
seizure disorder.  The reports note that he was unhappy about 
his medical discharge, and that he had recently discovered 
that his wife was having an affair.  The diagnoses noted 
acute poisoning ingestion, and acute adult situational 
reaction.  Other reports note a personality disorder with 
dissociative component, and that the Veteran reported a 
history of an injury in 1967 when he was thrown against a 
desk.  A Medical Board report, dated in January 1973, notes 
that the Veteran had a brief hospitalization in June 1972 as 
a psychiatric patient following an acute situational reaction 
manifested by symptoms that included depression, and a 
suicide attempt, with no apparent sequelae.  The report 
states that he had been followed by the neurology clinic 
since July 1971 for "nocturnal spells of apparent 
unconsciousness" during which time his wife described a 
thrashing about in bed with some tonic-clonic activity.

The post-service medical evidence consists of June 1973 and 
August 1980 VA examination reports, and VA and non-VA 
reports, dated between 1990 and 2008.  The June 1973 VA 
psychiatric examination report shows a diagnosis of "adult 
situational reaction (June 1972), history of, not now 
found."  The August 1980 VA examination report contains a 
diagnosis of idiopathic seizure disorder.  The next relevant 
evidence is dated in 2004, specifically, a Vet Center report 
showing a diagnosis of PTSD.  

In January 2005, a VA Compensation and Pension psychiatric 
examination of the Veteran was conducted.  The Veteran 
reported two specific in-service stressors.  First, he 
indicated that during service in Vietnam he was in an 
administrative position and was in charge of processing 
orders of soldiers who were arriving in country and that he 
felt guilt because he believed that some of these soldiers 
were killed in action.  Secondly, the Veteran reported that 
after his tour of duty in Vietnam, he was stationed in Fort 
Sam Houston, Texas and that during this time he served as a 
member of the ceremonial burial detail.  He indicated that 
during this time often six to ten burials a day were 
conducted as a result of Vietnam war casualties.  After a 
full examination, the psychiatrist's diagnosis was chronic 
PTSD and major depressive disorder.  The examiner 
specifically indicated that the Veteran's asserted in-service 
stressor of being in burial details was sufficient to cause 
the diagnosed psychiatric disabilities. 

VA treatment records reveal continuing treatment for a 
diagnosis of PTSD to the present.  

With regard to the Veteran's service personnel records, an 
extract from the veteran's personnel file ( DA Form 20) 
("extract") indicates the following:  the Veteran served in 
Vietnam between July 14, 1969 and July 13, 1970; while 
serving in Vietnam, the veteran's principle duty was 
administrative specialist for the 516th Personnel Service 
Company ("516th PSC"), USARPAC (from August 6, 1969 to 
November 10, 1969), and Training Directorate, Headquarters, 
MACV (Military Assistance Command, Vietnam) (from November 
10, 1969 to July 13, 1970); during his time in Vietnam, the 
veteran's duty military occupation specialty was as an 
administrative specialist (71L40).  

The DA Form 20 lists four campaigns during service in 
Vietnam, and states that he served at Fort Sam Houston, 
Texas, between August 17, 1970 and February 29, 1972, during 
which time his units are listed as: the Headquarters Company, 
USAG, the 5th Med Depot, the USA Pers Con FAC, HHC 
(headquarters and headquarters company) TUSAMEDTC, and HQS 
TUSAMEDTRC.  His principal duties during this time were 
listed as administrative specialist (August 1970 to October 
1971), and military policeman (October 1971 to February 
1972).  He then had service in Germany, followed by service 
at Fort Sam Houston as of May 23, 1972, until his separation 
from service; while at Fort Sam Houston, his principal duty 
is listed as "patient," at MHC (presumably "mental health 
clinic") BGH (Brooke General Hospital) BAMC.  Duty MOS's at 
all times while at Fort Sam Houston are listed as 71L40, with 
the exception of the time spent as a military policeman 
(95B40).

The Veteran's discharge papers, DD 214, reveal that his 
awards and decorations include the Bronze Star Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal; it 
states that he served in Vietnam from July 14, 1969 to July 
14, 1970, and that his MOS was administrative specialist 
(71L40).

The Board first finds that the evidence does not show that 
the Veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, the evidence does not 
show, nor does the Veteran assert, that his Bronze Star Medal 
was awarded based on combat, and there is no indication that 
it was accompanied by a "V" device denoting valor in 
action.  Furthermore, although the Veteran's personnel file 
lists four campaigns, the nature and extent of the Veteran's 
participation in these operations is not described, and the 
Board declines to afford these entries the same weight as the 
commendations or awards evincing combat.  Id. To the extent 
that these notations show that the Veteran was present in a 
combat zone, the U.S. Court of Appeals for Veterans Claims 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat).

Based on the foregoing, the Board finds that Veteran did not 
participate in "combat" for the purposes of the combat 
presumption.  See Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).

The Veteran asserts that he has PTSD due to stressors 
witnessed in Vietnam, as well as after Vietnam, while on duty 
in the United States.  He asserts that during service in 
Vietnam, he had processed orders for other soldiers who were 
arriving, and leaving, Vietnam, some of whom were sent into 
combat, and that he began feeling guilty after watched dead 
and wounded soldiers being driven in ambulances past his 
base.  He further asserts that between August 1970 and March 
1971, he served as NCOIC (noncommissioned office in charge) 
of a burial detail at Fort Sam Houston, Texas, during which 
time he assisted in six to ten burials per day, to include 
presenting flags to families of the deceased.  During his 
April 2008 hearing, he provided testimony only as to these 
two stressors.  These are consistent with the two stressors 
reported in the January 2005 VA examination, and relied upon 
by the examiner making the diagnosis of PTSD and depression.  

The Veteran has asserted other stressors, but these are not 
particularly germane as these stressors were not relied upon 
by the examiner conducting the January 2005 VA examination.  

A statement from a service comrade dated in August 2005, 
shows that the author asserts that he (the author) was 
attached to the garrison at Fort Sam Houston between April 
1971 and August 1975, and that personnel were assigned 
additional duties to the Casualty Assistance Office, where 
duties included burial detail, flag raising and presentation 
of colors to various civilian groups.  This letter 
specifically states that the Veteran was "also detailed to 
instruct personnel on these additional duties."

A statement from the Veteran's wife, dated in August 2005, 
essentially asserts that the veteran began displaying 
psychiatric symptoms during service, and that his duties 
while in the United States included participation in burial 
details.

The Board finds that the Veteran's service personnel records 
showing his duty stations and his MOS are consistent with the 
duties he claims that he was assigned during service.  The 
lay statements from the service comrade and the Veteran's 
wife provide credible supporting evidence that the Veteran 
participated in burial details during service.  The January 
2005 VA examination report indicates that this stressor is 
sufficient to warrant a diagnosis of PTSD and depression.  
Accordingly, the evidence supports that service connection 
for a psychiatric disorder, diagnosed as PTSD and depression 
is warranted.  




ORDER

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and depression, is 
granted.  



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


